Citation Nr: 1740858	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to an initial compensable rating for a right thumb disorder.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1985 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado (hereinafter the Agency of Original Jurisdiction (AOJ).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in February 2017.  A copy of that hearing transcript has been associated with the file.

During the February 2017 hearing testimony, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).


FINDING OF FACT

The Veteran has demonstrated a gap of three centimeters between his right thumb pad and the fingers with the thumb attempting to oppose the fingers.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial evaluation of 10 percent for a right thumb disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

The Veteran has challenged the inadequacy of VA examination and, in response, has submitted his own private medical examination report containing findings necessary to substantiate his claim.  As held below, the Board accepts the findings of the private examiner in full rendering any inadequacy of VA examination harmless error.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing an appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right thumb disorder is rated under Diagnostic Code (DC) 5228.  DC 5228 provides for a ten percent rating for limitation of thumb motion with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A rating of 20 percent is warranted for limitation of thumb motion with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The disability rating is the same for the dominant and non-dominant hand.  38 C.F.R. § 4.71a, DC 5228.

Analysis

The Veteran's right thumb disorder is currently rated as noncompensable.  See March 2012 Rating Decision.

June 2011 and March 2012 imaging reflected arthritis at the base of the thumb on the Veteran's right hand and moderate degenerative changes of the thumb joint.

During a March 2012 VA examination, the examiner found no pathology indicating peripheral nerve problems in the Veteran's right hand.  The examiner did diagnose right carpometacarpal and first carpal osteoarthritis status post fracture.  The examiner found no limitation of motion in the thumb or fingers of the right hand; no functional loss or impairment; and no ankylosis.

During a December 2016 VA examination, the examiner noted abnormal motion of the fingers of the right hand, including the right thumb, but indicated no gap between the pad of the right thumb and fingers, and no functional loss due to the abnormal range of motion.  The examiner further found no ankylosis in the right hand.

The claims file contains an April 2017 disability benefits questionnaire completed by the Veteran's private physician assistant (P.A.).  The P.A. noted that the Veteran had right thumb pain and swelling, and decreased and worsening range of motion.  The P.A. found a gap of 3 centimeters between the right thumb pad and the fingers, with the thumb attempting to oppose the fingers.  See also February 2017 Private Medical Records.  The P.A. indicated that pain contributed to functional loss or additional limitation of range of motion in the right thumb.  Right thumb limitations included lessened movement; weakened movement; pain; and swelling.  However, there was no ankylosis of the right thumb.  

In February 2017, the Veteran testified that March 2012 examiner did not touch, examine, or measure his right hand or range of motion of fingers or thumb.  See also April 2012 Notice of Disagreement.  The Veteran also testified that he had extensive swelling and numbness in his right thumb, and was unable to close the gap between his right thumb and fingers.  The Veteran is competent to report experiencing these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition to the Veteran's testimony, the undersigned Veterans Law Judge noted the difference in the movement of the Veteran's left hand and thumb compared to his right hand and thumb.  The Veteran has also submitted photographs reflecting the gap present between his right thumb pad and fingers.

Based on the April 2017 disabilities benefit questionnaire and February 2017 private medical records reflecting a three-centimeter gap between the Veteran's right thumb and fingers; the Veteran's February 2017 hearing testimony and observations by the undersigned Veteran's Law Judge; and the photographs submitted by the Veteran; the weight of the evidence is in favor of finding the Veteran's right thumb disorder to be ten percent disabling under 38 C.F.R. § 4.71a, DC 5228.

In the absence of evidence of a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a rating in excess of ten percent is not warranted.



ORDER

Entitlement to an initial evaluation of ten percent for a right thumb disorder is granted subject to the law and regulations governing the award of monetary benefits.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


